116 F.3d 482
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re:  BISHOP, BALDWIN, REWALD, DILLINGHAM & WONG, INC., aHawaii corporation, Debtor.v.OFFICE OF THE U.S. TRUSTEE, Appellant,v.Thomas HAYES, Appellee.In re:  BISHOP, BALDWIN, REWALD, DILLINGHAM & WONG, INC., aHawaii corporation, Debtor.OFFICE OF THE U.S. TRUSTEE,v.Thomas HAYES;  Reynold D. Graulty, Trustee, Chapter 7Trustee;  Honolulu Professional Services;Bankruptcy Trustee, Appellees.
Nos. 95-16119, 95-16776.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 4, 1996.Decided June 11, 1997.

Appeal from the United States District Court for the District of Hawaii Martin Pence, District Judge, Presiding
Before:  WALLACE, SCHROEDER, and ALARCON, Circuit Judges.

ORDER

1
We remanded this case to the district court for 56 days to clarify its earlier order affirming Graulty's final report for the Bishop Estate.  In line with our limited remand, the district court issued new findings of fact and conclusions of law on April 9, 1997.  The relevant findings of fact are not clearly erroneous.  We now conclude that Graulty complied with the relevant sections of the Bankruptcy Code and Rules.  Thus, we affirm the district court's approval of Graulty's final report for the Bishop Estate.


2
AFFIRMED.


3
Note:  This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.